          Case 3:19-cr-02610-BAS Document 60 Filed 07/10/20 PageID.292 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Case No. 19-cr-02610-BAS-1
12                                      Plaintiff,
                                                           ORDER DENYING MOTION FOR
13            v.                                           COMPASSIONATE RELEASE
                                                           (ECF No. 52)
14   LUIS JULIAN AGUAYO,
15                                   Defendant.
16
17            Mr. Aguayo, a 28-year-old United States citizen, files a Motion for Compassionate
18   Release seeking a modification of his 37-month sentence to a time served sentence in light
19   of the risk he faces from COVID-19.             (ECF No. 52 (“Motion”).)     He has served
20   approximately eight months in custody. (ECF No. 43.) The Government opposes. (ECF
21   No. 58 (“Opposition”).) For the reasons stated below, the Court DENIES the Motion.
22   I.       BACKGROUND
23            On June 13, 2019, Mr. Aguayo drove through a United States Border Patrol
24   checkpoint in a car with 20.93 kilograms of methamphetamine hidden in a non-factory
25   compartment behind the dashboard. (ECF No. 36 (“PSR”) ¶ 6.) Mr. Aguayo had no prior
26   criminal record. (PSR ¶ 33.)
27         Mr. Aguayo, who is 28 years old, claims he is at risk from COVID-19 because of his
28   obesity. (Motion at 12.) At the time of sentencing, Mr. Aguayo reported only a knee

                                                     -1-
                                                                                         19cr2610
       Case 3:19-cr-02610-BAS Document 60 Filed 07/10/20 PageID.293 Page 2 of 4



 1   injury, but otherwise both he and his mother indicated he was in good physical health.
 2   (PSR ¶¶ 43–46.) While Mr. Aguayo was on bond, he repeatedly used marijuana. (PSR ¶¶
 3   10–15.)
 4         Mr. Aguayo reports he submitted a compassionate release request to the Warden on
 5   May 11, 2020, and, as of June 26, 2020, he had received no response. (Motion at 15, Ex.
 6   F.)
 7   II.       ANALYSIS
 8             A.    Exhaustion of Administrative Remedies
 9             A district court generally “may not modify a term of imprisonment once it has been
10   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
11   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
12   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).
13             However, a court may only consider a defendant’s motion for compassionate release
14   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
15   Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days
16   from the receipt of such a request by the warden of the defendant’s facility, whichever is
17   earlier.” Id. In other words, Mr. Aguayo must fully exhaust his administrative remedies
18   from the Warden of the facility where he is being housed before he turns to the Court for
19   relief.
20             Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
21   files a petition, which is acted on by the Warden, and the petitioner proceeds to continue
22   to fully exhaust his or her administrative remedies by appealing this refusal from the
23   Warden. In the second, the Warden takes no action, 30 days lapses and, because of the
24   Warden’s failure to act, the petitioner may proceed without fully exhausting his or her
25   administrative remedies.
26             Mr. Aguayo provides proof that he has exhausted his administrative remedies
27   through the second route. He provides evidence that he sought relief from the Warden, 30
28

                                                    -2-
                                                                                              19cr2610
       Case 3:19-cr-02610-BAS Document 60 Filed 07/10/20 PageID.294 Page 3 of 4



 1   days have lapsed, and the Warden has taken no action. (Motion at 15, Ex. F.) Therefore,
 2   Mr. Aguayo has exhausted his administrative remedies.
 3         B.     Extraordinary and Compelling Reasons
 4         If the exhaustion requirement is met, a court may modify or reduce the defendant’s
 5   term of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if
 6   the Court finds, as relevant here, that “extraordinary and compelling reasons warrant such
 7   a reduction” and “such a reduction is consistent with applicable policy statements issued
 8   by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). As the movant, the
 9   defendant bears the burden to establish that he or she is eligible for a sentence reduction.
10   United States v. Holden, No. 3:13-cr-444-BR,       F. Supp. 3d    , 2020 WL 1673440, at *3
11   (D. Or. 2020).
12         The Government concedes that Defendant has shown “extraordinary and compelling
13   reasons” for the reduction. (Opposition at 2:14–16.) Although there is only one reported
14   case of COVID-19 at FCI Sheridan, where Mr. Aguayo is being housed, his obesity does
15   place him at risk if he was to contract the virus. See Federal Bureau of Prisons, Covid-19
16   Coronavirus, www.bop.gov/coronavirus (last visited July 10, 2020).
17         However, the Government argues that consideration of the factors set forth in
18   § 3553(a) militate against reducing Mr. Aguayo’s sentence. Many of the § 3553(a) factors
19   have not changed since Mr. Aguayo was sentenced back in October. He was transporting
20   a very large amount of methamphetamine with the potential to do great harm in the United
21   States. His future potential is limited by his lack of his education, his obesity, his
22   unemployment and injury status, and his inability to stop smoking marijuana. Therefore,
23   there is a possibility of recidivism, although this is Mr. Aguayo’s first criminal offense. He
24   has a 20-year old girlfriend and 2-year old daughter in Mexico who are unable to cross into
25   the United States, so he has been unable to have any visits with them since his arrest, a
26   severe collateral consequence of his conduct. However, reducing Mr. Aguayo’s sentence
27   to the equivalent of eight months in custody would create unwarranted disparities with
28   other similarly situated defendants. Even those who are being sentenced in the midst of

                                                  -3-
                                                                                           19cr2610
       Case 3:19-cr-02610-BAS Document 60 Filed 07/10/20 PageID.295 Page 4 of 4



 1   the pandemic are not getting this low of a sentence for transporting such a large amount of
 2   methamphetamine. And the Court is concerned about Mr. Aguayo’s ability to follow the
 3   Court’s rules if, for example, it was to impose home confinement as a condition of Mr.
 4   Aguayo’s supervised release. Mr. Aguayo has demonstrated an inability to follow the
 5   Court’s rules while on pretrial release, at least with respect to marijuana use.
 6          Therefore, the Court concludes that the § 3553(a) factors support denying Mr.
 7   Aguayo’s request for immediate release.
 8   III.   CONCLUSION
 9          For the reasons stated above, the Court DENIES Mr. Aguayo’s Motion to Reduce
10   his Sentence from 37-months to a time served sentence of eight months. (ECF No. 52.)
11          IT IS SO ORDERED.
12
13   DATED: July 10, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -4-
                                                                                         19cr2610
